412 S.E.2d 72 (1991)
330 N.C. 441
Darlene HULL, Individually and as Administratrix of the Estate of Ronald Lee Hull, et al., Plaintiffs,
v.
E. Preston OLDHAM, et al., Defendants.
Joel A. CANTRELL, as Administrator of the Estate of Crystal Suzanne Cantrell, et al., Plaintiffs,
v.
E. Preston OLDHAM, et al., Defendants.
No. 450P91.
Supreme Court of North Carolina.
December 5, 1991.
*73 Michael Lewis, Winston-Salem, for plaintiffs.
Richard T. Rice, Winston-Salem, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of December 1991."